BROWN (H.C.), J.
I concur with the majority opinion. Since it would impose an impossible and inequitable burden on defendants to attempt to reconstruct past petty expenses by itemization, I would further direct the trial court, or such referee as he might appoint, to follow any accepted accounting procedures which would allow the trial court or accountant to use an averaging method to determine petty expenses. Such procedure, of course, would not apply to the requirement of a detailed accounting of expenses claimed in the future.